Exhibit 1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned agree that the Statement on Schedule 13D to which this exhibit is attached is filed on behalf of each of them in the capacities set forth below. Date: March 12, 2012 Pamlico Capital II, L.P. By: Pamlico Capital GP II, LLC, its General Partner By: /s/ Scott B. Perper Scott B. Perper Its: Managing Member Pamlico Capital GP II, LLC By: /s/ Scott B. Perper Scott B. Perper Its: Managing Member /s/ Scott B. Perper Scott B. Perper L. Watts Hamrick III L. Watts Hamrick III Frederick W. Eubank II Frederick W. Eubank II
